Shulman, Judge.
This appeal is from the dismissal of appellant’s complaint against the appellee, one of several defendants, for failure to make discovery. The dismissal contained a certificate by the trial judge in accordance with Code Ann. § 81A-154 (b), determining that there is no just reason for delay and expressly directing the entry of judgment. There has not been, however, compliance with the interlocutory appeal procedures mandated by Code Ann. § 6-701 (a) 2. The appeal is, therefore, premature and must be dismissed. Thompson v. Clarkson Power Flow, Inc., 147 Ga. App. 770.

Appeal dismissed.


Bell, C. J., and Birdsong, J., concur.